DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the specification does not appear to disclose that the dual variables are used to calculate a distance between each of the one or more obstacles and the ADV. In paragraph [0049] of the specification, it is disclosed that the variables λ and μ describe “dual variables representing distances between the obstacle and the vehicle”. Thus, it appears as though the dual variables λ and μ already indicate the distance between the obstacle and the vehicle and would not require a calculation for such a 
Regarding claim 10, the claim is parallel in scope to claim 3. Accordingly, claim 10 is rejected under similar reasoning as claim 3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-21 are directed towards determining and optimizing a target function for an open space model based on one or more obstacles and map information within a proximity of an autonomous driving vehicle. Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgement, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 recite a method with at least one step. Claims 8-14 recite non-transitory machine-readable medium which is defined by the claims as non-transitory. Claims 15-21 recite an apparatus with a processor, memory, and stored instructions which are executable by the processor. Therefore, the claims are each directed to one of the four statutory categories of invention (process, manufacture, apparatus).
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the idea into a practical application.
Regarding independent claim 1, the claim sets forth the abstract idea of determining and optimizing a target function for an open space model in the following limitations:
determining a target function for an open space model based on one or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV);
iteratively, until a predetermined converged condition is satisfied, performing a first quadratic programming (QP) optimization on the target function based on a first trajectory while fixing a first set of variables of the target function
and performing a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables of the target function,
wherein second QP optimization includes maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory;
and generating a second trajectory based on results of the first and the second QP optimizations
The above-recited limitations amount to a series of decision-making processes (e.g., determining, performing an optimization, generating a trajectory) which are readily performed in the human mind. The information used to make these decisions are capable of being observe mentally (e.g., observing obstacles and map information near the vehicle, basing the optimization on a trajectory, fixing variables). 
Claim 1 does recite additional elements:
to control the ADV autonomously according to the second trajectory.

	Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
	Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional element merely provides an intended use of the generated second trajectory and merely requires that the second trajectory be capable of controlling the ADV autonomously. Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
	Independent claims 8 and 15 are parallel in scope to claim 1 and are ineligible for similar reasons. The Examiner notes that claim 15 includes additional elements (“a processor”, “a memory coupled to the processor to store instructions”), but these additional elements merely amount to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Regarding claim 2, which sets forth:
applying a hybrid A-star (A*) search algorithm to the open space model to generate the first trajectory.
Such a recitation merely embellishes the abstract idea of decision-making. One of ordinary skill in the art would be capable of applying a hybrid A-star search algorithm to the open space model mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 9 and 16 are parallel in scope to claim 2 and are ineligible for similar reasons.

the first set of variables includes dual variables that are used to calculate a distance between each of the one or more obstacles and the ADV.
Such a recitation merely embellishes the abstract idea of decision-making. The above-recited limitation merely provides greater detail regarding the first set of variables which are used in the mental decision-making process. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 10 and 17 are parallel in scope to claim 3 and are ineligible for similar reasons.
Regarding claim 4, which sets forth:
the second QP optimization on the target function further includes minimizing a difference between a target end-state of the ADV and a determined final state of the ADV of the first trajectory.
Such a recitation merely embellishes the abstract idea of decision-making. The above-recited limitation merely provides greater detail/instruction regarding the second QP optimization. This minimization is still an act readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 11 and 18 are parallel in scope to claim 4 and are ineligible for similar reasons.
Regarding claim 5, which sets forth:
the target function includes a quadratic cost function for the first QP optimization and the second QP optimization.
Such a recitation merely embellishes the abstract idea of decision-making. The above-recited limitation merely provides greater detail/instruction regarding the first and second QP optimizations. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive 
	Claims 12 and 19 are parallel in scope to claim 5 and are ineligible for similar reasons.
Regarding claim 6, which sets forth:
the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines.
Such a recitation merely embellishes the abstract idea of decision-making. The above-recited limitation merely provides greater detail/instruction regarding the generation of the trajectory for the ADV. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 13 and 20 are parallel in scope to claim 6 and are ineligible for similar reasons.
Regarding claim 7, which sets forth:
the open space model includes a vehicle dynamic model for the ADV.
Such a recitation merely embellishes the abstract idea of decision-making. The above-recited limitation merely provides greater detail regarding the open space model. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 14 and 21 are parallel in scope to claim 7 and are ineligible for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5, 7-8, 12, 14-15, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0235516 A1), hereinafter Zhang, in view of Oppolzer et al. (US 2018/0362025 A1), hereinafter Oppolzer.

Regarding claim 1, Zhang teaches a computer-implemented method for operating an autonomous driving vehicle, the method comprising:
determining a target function for an open space model based on one or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV);
Zhang teaches ([0017]): "In one embodiment, the system calculates a rough path profile and a rough speed profile (representing a first trajectory) based on a map and route information." Zhang further teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV."
iteratively, until a predetermined converged condition is satisfied, performing a first quadratic programming (QP) optimization on the target function based on a first trajectory while fixing a first set of variables of the target function,
Zhang teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang even further teaches ([0067]): "The piecewise polynomials can be bounded by inequality constraints, which restrict a space which the polynomials must pass through... The system performs a quadratic programming (QP) optimization on a target function such that a total cost of the target function reaches a minimum while the set of constraints are satisfied to generate an optimal path curve." Zhang still further teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." Thus, a success case would be a convergence in a predetermined number of finite iterations.
and performing a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables of the target function,
Zhang teaches ([0068]): "The piecewise polynomials of adjacent control points can then be bounded by inequality constraints which restrict a speed (e.g., maximum or minimum speed limits) which the piecewise polynomials must satisfy, and equality constraints to join adjacent piecewise polynomials while ensuring a degree of smoothness between adjacent piecewise polynomials. The system performs a quadratic programming (QP) optimization on a speed target function such that a total cost of the speed target function reaches a minimum while the set of constraints are satisfied to generate an optimal speed curve." Zhang further teaches ([0072]): "In one embodiment, performing a speed QP optimization includes performing a spline curve based speed QP optimization on the first trajectory in view of an optimized path..." Thus, the speed QP optimization can be performed on the path which is optimized in the first QP optimization.
and generating a second trajectory based on results of the first and the second QP optimizations to control the ADV autonomously according to the second trajectory.
Zhang teaches ([0071]): "At block 907, generating a second trajectory based on the path QP optimization and the speed QP optimization, wherein the second trajectory is used to control the ADV."

wherein second QP optimization includes maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory;
Oppolzer teaches ([0010]): "During travel along one of the trajectories, different points of the outline of the motor vehicle may each come close to a boundary of the maneuvering area. By maximizing the minimum distance, a compensation may be achieved so that, overall, the motor vehicle is surrounded by a maximized safety distance during travel along the second trajectory." Oppolzer further teaches ([0011]): "In a third variant, an object in the area of the motor vehicle is scanned during the driver-controlled movement of the motor-vehicle, the optimization including a maximization of a minimum distance between an outline of the motor vehicle and the object. In a similar way as described above, a safety distance around the motor vehicle may be maximized in this way." Oppolzer even further teaches ([0042]): "FIG. 6 shows a fourth example of an optimization of a trajectory. While first trajectory 110 passes over an object 355 which is indicated to be circular, by way of example, second trajectory 115 passes around object 335 in such a way that no wheel 170 rolls over object 335 or no outline of motor vehicle 105 brushes against object 335." FIG. 6, included below, shows that trajectory 115 is optimized in such a manner. While individual trajectory points are not discussed, it is evident that the optimization considers the trajectory as a whole (i.e., optimizes over the entire trajectory, thereby including a plurality of points along the trajectory).

    PNG
    media_image1.png
    691
    902
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Oppolzer to provide maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory. Oppolzer is directed towards the similar pursuit of trajectory optimization, and incorporating the teachings of Oppolzer beneficially provides a maximized safe distance which would allow the vehicle to travel around an obstacle. Such an arrangement is advantageous, as it allows for the avoidance of obstacles at a safe distance, as recognized by Oppolzer ([0010]).

Regarding claim 5, Zhang and Oppolzer teach the aforementioned limitations of claim 1. Zhang further teaches:
the target function includes a quadratic cost function for the first QP optimization and the second QP optimization.
Zhang teaches ([0057]): "Spline curve based optimizer 525 can select a target function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 525 can recalculate an optimal path curve by minimizing a path cost using quadratic programming pline curve based optimizer 531 can select a target cost function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 531 can recalculate a spline curve, by minimizing a speed cost using spline curve based QP optimization, for an optimal speed curve."

Regarding claim 7, Zhang and Oppolzer teach the aforementioned limitations of claim 1. Zhang further teaches:
the open space model includes a vehicle dynamic model for the ADV.
Zhang teaches ([0049]): "In one embodiment, decision model 304 generates a rough speed profile (as part of path/speed profiles 313) based on the generated rough path profile. The rough speed profile indicates the best speed at a particular point in time controlling the ADV. Similar to the rough path profile, candidate speeds at different points in time are iterated using dynamic programming to find speed candidates..."

Regarding claim 8, Zhang teaches a non-transitory machine-readable medium having instructions stored therein (“modules may be installed in persistent storage device 352, loaded into memory 351…”, [0032]), which when executed by a processor (“executed by one or more processors”, [0032]), cause the processor to perform operations, the operations comprising:
determining a target function for an open space model based on one or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV);
Zhang teaches ([0017]): "In one embodiment, the system calculates a rough path profile and a rough speed profile (representing a first trajectory) based on a map and route information." Zhang further teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV."
iteratively, until a predetermined converged condition is satisfied, performing a first quadratic programming (QP) optimization on the target function based on a first trajectory while fixing a first set of variables of the target function,
Zhang teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang even further teaches ([0067]): "The piecewise polynomials can be bounded by inequality constraints, which restrict a space which the polynomials must pass through... The system performs a quadratic programming (QP) optimization on a target function such that a total cost of the target function reaches a minimum while the set of constraints are satisfied to generate an optimal path curve." Zhang still further teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations
and performing a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables of the target function,
Zhang teaches ([0068]): "The piecewise polynomials of adjacent control points can then be bounded by inequality constraints which restrict a speed (e.g., maximum or minimum speed limits) which the piecewise polynomials must satisfy, and equality constraints to join adjacent piecewise polynomials while ensuring a degree of smoothness between adjacent piecewise polynomials. The system performs a quadratic programming (QP) optimization on a speed target function such that a total cost of the speed target function reaches a minimum while the set of constraints are satisfied to generate an optimal speed curve." Zhang further teaches ([0072]): "In one embodiment, performing a speed QP optimization includes performing a spline curve based speed QP optimization on the first trajectory in view of an optimized path..." Thus, the speed QP optimization can be performed on the path which is optimized in the first QP optimization.
and generating a second trajectory based on results of the first and the second QP optimizations to control the ADV autonomously according to the second trajectory.
Zhang teaches ([0071]): "At block 907, generating a second trajectory based on the path QP optimization and the speed QP optimization, wherein the second trajectory is used to control the ADV."
However, Zhang does not outright teach maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory. Oppolzer teaches trajectory-based guidance of a motor vehicle, comprising:
wherein second QP optimization includes maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory;
Oppolzer teaches ([0010]): "During travel along one of the trajectories, different points of the outline of the motor vehicle may each come close to a boundary of the maneuvering area. By maximizing the minimum distance, a compensation may be achieved so that, overall, the motor vehicle is surrounded by a maximized safety distance during travel along the second trajectory." Oppolzer further teaches ([0011]): "In a third variant, an object in the area of the motor vehicle is scanned during the driver-controlled movement of the motor-vehicle, the optimization including a maximization of a minimum distance between an outline of the motor vehicle and the object. In a similar way as described above, a safety distance around the motor vehicle may be maximized in this way." Oppolzer even further teaches ([0042]): "FIG. 6 shows a fourth example of an optimization of a trajectory. While first trajectory 110 passes over an object 355 which is indicated to be circular, by way of example, second trajectory 115 passes around object 335 in such a way that no wheel 170 rolls over object 335 or no outline of motor vehicle 105 brushes against object 335." FIG. 6, included above, shows that trajectory 115 is optimized in such a manner. While individual trajectory points are not discussed, it is evident that the optimization considers the trajectory as a whole (i.e., optimizes over the entire trajectory, thereby including a plurality of points along the trajectory).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Oppolzer to provide maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory. Oppolzer is directed towards the similar pursuit of trajectory optimization, and incorporating the teachings of Oppolzer beneficially provides a maximized safe distance which would allow the vehicle to travel around an obstacle. Such an 

Regarding claim 12, Zhang and Oppolzer teach the aforementioned limitations of claim 8. Zhang further teaches:
the target function includes a quadratic cost function for the first and the second QP optimizations.
Zhang teaches ([0057]): "Spline curve based optimizer 525 can select a target function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 525 can recalculate an optimal path curve by minimizing a path cost using quadratic programming optimization." Zhang further teaches ([0060]): "Spline curve based optimizer 531 can select a target cost function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 531 can recalculate a spline curve, by minimizing a speed cost using spline curve based QP optimization, for an optimal speed curve."

Regarding claim 14, Zhang and Oppolzer teach the aforementioned limitations of claim 8. Zhang further teaches:
the open space model includes a vehicle dynamic model for the ADV.
Zhang teaches ([0049]): "In one embodiment, decision model 304 generates a rough speed profile (as part of path/speed profiles 313) based on the generated rough path profile. The rough speed profile indicates the best speed at a particular point in time controlling the ADV. Similar to the rough path profile, candidate speeds at different points in time are iterated using dynamic programming to find speed candidates..."

Regarding claim 15, Zhang teaches a data processing system, comprising:
a processor;
Zhang teaches ([0032]): "Some or all of modules 301-307 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device 352, loaded into memory 351, and executed by one or more processors (not shown)."
and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations,
([0032]): "Some or all of modules 301-307 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device 352, loaded into memory 351, and executed by one or more processors (not shown)."
the operations including determining a target function for an open space model based on one or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV),
Zhang teaches ([0017]): "In one embodiment, the system calculates a rough path profile and a rough speed profile (representing a first trajectory) based on a map and route information." Zhang further teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV."
iteratively, until a predetermined converged condition is satisfied, performing a first quadratic programming (QP) optimization on the target function based on a first trajectory while fixing a first set of variables of the target function,
Zhang teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang even further teaches ([0067]): "The piecewise polynomials can be bounded by inequality constraints, which restrict a space which the polynomials must pass through... The system performs a quadratic programming (QP) optimization on a target function such that a total cost of the target function reaches a minimum while the set of constraints are satisfied to generate an optimal path curve." Zhang still further teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." Thus, a success case would be a convergence in a predetermined number of finite iterations.
and performing a second QP optimization on the target function based on a result of the first QP optimization,
Zhang teaches ([0068]): "The piecewise polynomials of adjacent control points can then be bounded by inequality constraints which restrict a speed (e.g., maximum or minimum speed limits) which the piecewise polynomials must The system performs a quadratic programming (QP) optimization on a speed target function such that a total cost of the speed target function reaches a minimum while the set of constraints are satisfied to generate an optimal speed curve." Zhang further teaches ([0072]): "In one embodiment, performing a speed QP optimization includes performing a spline curve based speed QP optimization on the first trajectory in view of an optimized path..." Thus, the speed QP optimization can be performed on the path which is optimized in the first QP optimization.
and generating a second trajectory based on results of the first and the second QP optimizations to control the ADV autonomously according to the second trajectory.
Zhang teaches ([0071]): "At block 907, generating a second trajectory based on the path QP optimization and the speed QP optimization, wherein the second trajectory is used to control the ADV."
However, Zhang does not outright teach maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory. Oppolzer teaches trajectory-based guidance of a motor vehicle, comprising:
wherein second QP optimization includes maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory;
Oppolzer teaches ([0010]): "During travel along one of the trajectories, different points of the outline of the motor vehicle may each come close to a boundary of the maneuvering area. By maximizing the minimum distance, a compensation may be achieved so that, overall, the motor vehicle is surrounded by a maximized safety distance during travel along the second trajectory." an object in the area of the motor vehicle is scanned during the driver-controlled movement of the motor-vehicle, the optimization including a maximization of a minimum distance between an outline of the motor vehicle and the object. In a similar way as described above, a safety distance around the motor vehicle may be maximized in this way." Oppolzer even further teaches ([0042]): "FIG. 6 shows a fourth example of an optimization of a trajectory. While first trajectory 110 passes over an object 355 which is indicated to be circular, by way of example, second trajectory 115 passes around object 335 in such a way that no wheel 170 rolls over object 335 or no outline of motor vehicle 105 brushes against object 335." FIG. 6, included above, shows that trajectory 115 is optimized in such a manner. While individual trajectory points are not discussed, it is evident that the optimization considers the trajectory as a whole (i.e., optimizes over the entire trajectory, thereby including a plurality of points along the trajectory).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Oppolzer to provide maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory. Oppolzer is directed towards the similar pursuit of trajectory optimization, and incorporating the teachings of Oppolzer beneficially provides a maximized safe distance which would allow the vehicle to travel around an obstacle. Such an arrangement is advantageous, as it allows for the avoidance of obstacles at a safe distance, as recognized by Oppolzer ([0010]).

Regarding claim 19, Zhang and Oppolzer teach the aforementioned limitations of claim 15. Zhang further teaches:
the target function includes a quadratic cost function for the first and the second QP optimizations.
Zhang teaches ([0057]): "Spline curve based optimizer 525 can select a target function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 525 can recalculate an optimal path curve by minimizing a path cost using quadratic programming optimization." Zhang further teaches ([0060]): "Spline curve based optimizer 531 can select a target cost function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 531 can recalculate a spline curve, by minimizing a speed cost using spline curve based QP optimization, for an optimal speed curve."

Regarding claim 21, Zhang and Oppolzer teach the aforementioned limitations of claim 15. Zhang further teaches:
the open space model includes a vehicle dynamic model for the ADV.
Zhang teaches ([0049]): "In one embodiment, decision model 304 generates a rough speed profile (as part of path/speed profiles 313) based on the generated rough path profile. The rough speed profile indicates the best speed at a particular point in time controlling the ADV. Similar to the rough path profile, candidate speeds at different points in time are iterated using dynamic programming to find speed candidates..."

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Oppolzer in view of Lim et al. (US 10,535,256 B1), hereinafter Lim.


applying a hybrid A-star (A*) search algorithm to the open space model to generate the first trajectory.
Lim teaches (Col. 9 lines 35-56): "A path (or route) between Origin and Destination can be defined by a number of edges and/or vertices… The graph illustrated in FIG. 2 and the parameters assigned (or related) to the edges and/or vertices of the graph can be used to determine a best (or optimal) path. For example, Djikstra's algorithm or an A* (or A-star) search can be used to determine a best path from Origin to Destination." While Lim does not expressly use a hybrid A-star search, a hybrid A-star search is nonetheless still an A-star search and one of ordinary skill in the art would be readily capable of making the design choice to use a particular A-star search algorithm.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Lim to provide applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim is directed towards the similar pursuit of trajectory optimization based at least in part on a modeled road network. Incorporating the teachings of Lim advantageously allows for the determination of a best path based on parameters including: a shortest path in terms of length; a shortest path in terms of time; and a path with a minimal or least amount of variance, as recognized by Lim (Col. 9 lines 35-56).

Regarding claim 9, Zhang and Oppolzer teach the aforementioned limitations of claim 8. However, neither Zhang nor Oppolzer outright teach applying a hybrid A-star search algorithm to the 
the operations further comprise applying a hybrid A-star (A*) search algorithm to the open space model to generate the first trajectory.
Lim teaches (Col. 9 lines 35-56): "A path (or route) between Origin and Destination can be defined by a number of edges and/or vertices… The graph illustrated in FIG. 2 and the parameters assigned (or related) to the edges and/or vertices of the graph can be used to determine a best (or optimal) path. For example, Djikstra's algorithm or an A* (or A-star) search can be used to determine a best path from Origin to Destination." While Lim does not expressly use a hybrid A-star search, a hybrid A-star search is nonetheless still an A-star search and one of ordinary skill in the art would be readily capable of making the design choice to use a particular A-star search algorithm.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Lim to provide applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim is directed towards the similar pursuit of trajectory optimization based at least in part on a modeled road network. Incorporating the teachings of Lim advantageously allows for the determination of a best path based on parameters including: a shortest path in terms of length; a shortest path in terms of time; and a path with a minimal or least amount of variance, as recognized by Lim (Col. 9 lines 35-56).

Regarding claim 16, Zhang and Oppolzer teach the aforementioned limitations of claim 15. However, neither Zhang nor Oppolzer outright teach applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim teaches a method and apparatus for traffic-aware stochastic routing and navigation, comprising:
the operations further comprise applying a hybrid A-star (A*) search algorithm to the open space model to generate the first trajectory.
Lim teaches (Col. 9 lines 35-56): "A path (or route) between Origin and Destination can be defined by a number of edges and/or vertices… The graph illustrated in FIG. 2 and the parameters assigned (or related) to the edges and/or vertices of the graph can be used to determine a best (or optimal) path. For example, Djikstra's algorithm or an A* (or A-star) search can be used to determine a best path from Origin to Destination." While Lim does not expressly use a hybrid A-star search, a hybrid A-star search is nonetheless still an A-star search and one of ordinary skill in the art would be readily capable of making the design choice to use a particular A-star search algorithm.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Lim to provide applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim is directed towards the similar pursuit of trajectory optimization based at least in part on a modeled road network. Incorporating the teachings of Lim advantageously allows for the determination of a best path based on parameters including: a shortest path in terms of length; a shortest path in terms of time; and a path with a minimal or least amount of variance, as recognized by Lim (Col. 9 lines 35-56).

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Oppolzer in view of Phillips et al. (US 2019/0220016 A1), hereinafter Phillips.

Regarding claim 3, Zhang and Oppolzer teach the aforementioned limitations of claim 1. However, while Zhang does teach ([0048]) that the cost functions can include a distance from the ADV to perceived obstacles, Zhang does not expressly obtain this distance using dual variables. Phillips teaches a discrete decision architecture for a motion planning system of an autonomous vehicle, comprising:
the first set of variables includes dual variables that are used to calculate a distance between each of the one or more obstacles and the ADV.
Phillips teaches ([0083]): "As one example, for a LIDAR system, the sensor data can include the location (e.g., in three-dimensional space relative to the LIDAR system) of a number of points that correspond to objects that have reflected a ranging laser. For example, a LIDAR system can measure distances by measuring the Time of Flight (TOF) that it takes a short laser pulse to travel from the sensor to an object and back, calculating the distance from the known speed of light." Here, the known speed of light and the location of the objects are the dual variables used to calculate the distance. The Examiner has interpreted speed of light as a variable because the speed of light varies per medium, as would be recognized by one of ordinary skill in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Phillips to provide a first set of variables including dual variables that are used to calculate a distance between each of the one or more obstacles and the ADV. Incorporating the teachings of Phillips advantageously allows for the determination of the distance between the ADV and the obstacle based on dual variables. Given that Zhang already teaches the use of a LIDAR unit for detecting objects in the environment around the vehicle ([0022]), it would be beneficial to incorporate the teachings of Phillips so as to provide a method of determining distance using said LIDAR unit.

Regarding claim 10, Zhang and Oppolzer teach the aforementioned limitations of claim 8. However, while Zhang does teach ([0048]) that the cost functions can include a distance from the ADV to perceived obstacles, Zhang does not expressly obtain this distance using dual variables. Phillips teaches a discrete decision architecture for a motion planning system of an autonomous vehicle, comprising:
the first set of variables includes dual variables that are used to calculate a distance between each of the obstacles and the ADV.
Phillips teaches ([0083]): "As one example, for a LIDAR system, the sensor data can include the location (e.g., in three-dimensional space relative to the LIDAR system) of a number of points that correspond to objects that have reflected a ranging laser. For example, a LIDAR system can measure distances by measuring the Time of Flight (TOF) that it takes a short laser pulse to travel from the sensor to an object and back, calculating the distance from the known speed of light." Here, the known speed of light and the location of the objects are the dual variables used to calculate the distance. The Examiner has interpreted speed of light as a variable because the speed of light varies per medium, as would be recognized by one of ordinary skill in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Phillips to provide a first set of variables including dual variables that are used to calculate a distance between each of the one or more obstacles and the ADV. Incorporating the teachings of Phillips advantageously allows for the determination of the distance between the ADV and the obstacle based on dual variables. Given that Zhang already teaches the use of a LIDAR unit for detecting objects in the environment around the vehicle ([0022]), it would be beneficial to incorporate the teachings of Phillips so as to provide a method of determining distance using said LIDAR unit.

Regarding claim 17, Zhang and Oppolzer teach the aforementioned limitations of claim 15. However, while Zhang does teach ([0048]) that the cost functions can include a distance from the ADV to perceived obstacles, Zhang does not expressly obtain this distance using dual variables. Phillips teaches a discrete decision architecture for a motion planning system of an autonomous vehicle, comprising:
the first set of variables includes dual variables which relates to calculation of distance between obstacles and the ADV.
Phillips teaches ([0083]): "As one example, for a LIDAR system, the sensor data can include the location (e.g., in three-dimensional space relative to the LIDAR system) of a number of points that correspond to objects that have reflected a ranging laser. For example, a LIDAR system can measure distances by measuring the Time of Flight (TOF) that it takes a short laser pulse to travel from the sensor to an object and back, calculating the distance from the known speed of light." Here, the known speed of light and the location of the objects are the dual variables used to calculate the distance. The Examiner has interpreted speed of light as a variable because the speed of light varies per medium, as would be recognized by one of ordinary skill in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Phillips to provide a first set of variables including dual variables that are used to calculate a distance between each of the one or more obstacles and the ADV. Incorporating the teachings of Phillips advantageously allows for the determination of the distance between the ADV and the obstacle based on dual variables. Given that Zhang already teaches the use of a LIDAR unit for detecting objects in the environment around the vehicle ([0022]), it would be beneficial to incorporate the teachings of Phillips so as to provide a method of determining distance using said LIDAR unit.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Oppolzer in view of Kasai (US 2005/0080558 A1).

Regarding claim 4, Zhang and Oppolzer teach the aforementioned limitations of claim 1. However, neither Zhang nor Oppolzer outright teach minimizing a difference between a target end-state 
the second QP optimization on the target function further includes minimizing a difference between a target end-state of the ADV and a determined final state of the ADV of the first trajectory.
Kasai teaches ([0065]): "In the above-described route retrieving program, when a desired arrival time point is obtained at Step 225, a new guiding route is retrieved (Steps 240 to 260) only in the case that the desired arrival time point is earlier than an estimated arrival time point (Step 235: YES). In this case, the selected new guiding route should preferably have an estimated arrival time point that is earlier than the desired arrival time point and of which difference with the desired arrival time point is the smallest among those of the candidates." Kasai further teaches ([0066]): "Thus, the navigation device 1 can indicate a guiding route that minimizes a difference between an estimated arrival time point and a desired arrival time point."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Kasai to provide minimizing a difference between a target end-state of the ADV and a determined final state of the ADV of the first trajectory. Incorporating the teachings of Kasai would be advantageous, as doing so would allow for the determination of a route which minimizes the difference between an estimated arrival time point and a desired arrival time point. While it may not always be possible to minimize the difference such that the times are equal, it is of interest to the driver/occupant of the vehicle to arrive at the destination at the desired time. Thus, incorporating these teachings ultimately serves to improve user satisfaction.


the second QP optimization further includes minimizing a difference between a target end-state of the ADV of the first trajectory and a determined final state of the ADV of the first trajectory.
Kasai teaches ([0065]): "In the above-described route retrieving program, when a desired arrival time point is obtained at Step 225, a new guiding route is retrieved (Steps 240 to 260) only in the case that the desired arrival time point is earlier than an estimated arrival time point (Step 235: YES). In this case, the selected new guiding route should preferably have an estimated arrival time point that is earlier than the desired arrival time point and of which difference with the desired arrival time point is the smallest among those of the candidates." Kasai further teaches ([0066]): "Thus, the navigation device 1 can indicate a guiding route that minimizes a difference between an estimated arrival time point and a desired arrival time point."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Kasai to provide minimizing a difference between a target end-state of the ADV and a determined final state of the ADV of the first trajectory. Incorporating the teachings of Kasai would be advantageous, as doing so would allow for the determination of a route which minimizes the difference between an estimated arrival time point and a desired arrival time point. While it may not always be possible to minimize the difference such that the times are equal, it is of interest to the driver/occupant of the vehicle to arrive at the destination at the desired time. Thus, incorporating these teachings ultimately serves to improve user satisfaction.

Regarding claim 18, Zhang and Oppolzer teach the aforementioned limitations of claim 15. However, neither Zhang nor Oppolzer outright teach minimizing a difference between a target end-state of the ADV and a determined final state of the ADV of the first trajectory. Kasai teaches a vehicle navigation device, comprising:
the second QP optimization further includes minimizing a difference between a target end-state of the ADV of the first trajectory and a determined final state of the ADV of the first trajectory.
Kasai teaches ([0065]): "In the above-described route retrieving program, when a desired arrival time point is obtained at Step 225, a new guiding route is retrieved (Steps 240 to 260) only in the case that the desired arrival time point is earlier than an estimated arrival time point (Step 235: YES). In this case, the selected new guiding route should preferably have an estimated arrival time point that is earlier than the desired arrival time point and of which difference with the desired arrival time point is the smallest among those of the candidates." Kasai further teaches ([0066]): "Thus, the navigation device 1 can indicate a guiding route that minimizes a difference between an estimated arrival time point and a desired arrival time point."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Kasai to provide minimizing a difference between a target end-state of the ADV and a determined final state of the ADV of the first trajectory. Incorporating the teachings of Kasai would be advantageous, as doing so would allow for the determination of a route which minimizes the difference between an estimated arrival time point and a desired arrival time point. While it may not always be possible to minimize the difference such that the times are equal, it is of interest to the driver/occupant of the vehicle .

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Oppolzer in view of Wu et al. (CN106864361A), hereinafter Wu.

Regarding claim 6, Zhang and Oppolzer teach the aforementioned limitations of claim 1. However, neither Zhang nor Oppolzer outright teach generating a trajectory for the ADV without following a reference line or traffic lines. Wu teaches a vehicle control method and system, comprising:
the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines.
Wu teaches ([0025]): "Specifically, according to the state of the vehicle (where the current running speed and steering wheel angle are necessary parameters) predict the future travel path of the vehicle, determine the planned path of the vehicle (Direction is a necessary parameter)..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Wu to provide generating a trajectory for the ADV without following a reference line or traffic lines. The system of Zhang is already aware of the ADV's speed, steering wheel angle ([0023]), and vehicle direction ([0029] and [0040]). As such, incorporating the teachings of Wu beneficially allows for the generation of a trajectory based purely on these parameters rather than a reference line or traffic lines. This is particularly advantageous in a situation where reference lines or traffic lines are not available due to factors such as poor visibility or lack of knowledge of a reference/traffic line.


the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines.
Wu teaches ([0025]): "Specifically, according to the state of the vehicle (where the current running speed and steering wheel angle are necessary parameters) predict the future travel path of the vehicle, determine the planned path of the vehicle (Direction is a necessary parameter)..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Wu to provide generating a trajectory for the ADV without following a reference line or traffic lines. The system of Zhang is already aware of the ADV's speed, steering wheel angle ([0023]), and vehicle direction ([0029] and [0040]). As such, incorporating the teachings of Wu beneficially allows for the generation of a trajectory based purely on these parameters rather than a reference line or traffic lines. This is particularly advantageous in a situation where reference lines or traffic lines are not available due to factors such as poor visibility or lack of knowledge of a reference/traffic line.

Regarding claim 20, Zhang and Oppolzer teach the aforementioned limitations of claim 15. However, neither Zhang nor Oppolzer outright teach generating a trajectory for the ADV without following a reference line or traffic lines. Wu teaches a vehicle control method and system, comprising:
the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines.
Wu teaches ([0025]): "Specifically, according to the state of the vehicle (where the current running speed and steering wheel angle are necessary parameters) determine the planned path of the vehicle (Direction is a necessary parameter)..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Wu to provide generating a trajectory for the ADV without following a reference line or traffic lines. The system of Zhang is already aware of the ADV's speed, steering wheel angle ([0023]), and vehicle direction ([0029] and [0040]). As such, incorporating the teachings of Wu beneficially allows for the generation of a trajectory based purely on these parameters rather than a reference line or traffic lines. This is particularly advantageous in a situation where reference lines or traffic lines are not available due to factors such as poor visibility or lack of knowledge of a reference/traffic line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deng et al. (US 10,118,610 B2) teaches an autonomous vehicle using path prediction, including the determination of a predicted path of a target vehicle using a second-order polynomial and a quadratic polynomial method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662